                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA                   )       Case No. 5:20 CR 400
                                           )
       Plaintiff,                          )       Judge Pamela A. Barker
vs.                                        )
                                           )
JOSEPH CIPOLLETTI,                         )
                                           )
       Defendant                           )


               DESIGNEE ONE’S NOTICE OF DISCHARGE OF COUNSEL


       Now comes Designee One, Alfred Cipolletti, by and through conflict counsel Anthony J.

Vegh, and hereby notifies this Court that Mr. Cipolletti has discharged attorney Lester Potash

from representing him in this matter.



                                           Respectfully submitted,

                                           s/Anthony J. Vegh
                                           Anthony J. Vegh
                                           526 Superior Ave., East, Suite 220
                                           Cleveland, Ohio 44114
                                           P (216) 566-1424
                                           F (216) 566-1468
                                           avegh@vecchio-vegh.com
                                           (Ohio Bar Reg No. 0039603)

                                           Counsel for Designee One




                                               1
                                      CERTIFICATE OF SERVICE


        A copy of the foregoing was electronically served on this 17th day of December 2020.
Notice of this filing will be sent to all counsel indicated on the electronic receipt by operation
of the Court’s electronic filing system. Parties may access this filing through the Court’s
system.

                                                              s/Anthony J. Vegh




                                                 2
